Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0045399) (hereinafter Chen).
Re claim 1: A first embodiment of Chen teaches a light source device comprising: a light source (3b, fig. 6) having an upper surface (upper surface of 3b, fig. 6) including a light-emitting surface (surface of 3b), the light source (3b) comprising a plurality of light-emitting parts (plurality of LED modules, see para [0087]); a lens (1b, fig. 6) located above and spaced apart (see fig. 7) from the light-emitting surface of the light source (upper surface 3b, fig. 6), wherein the lens (1b) comprises an optically functional part (see annotated fig. 8), and a flange part (see annotated fig. 8) located along an outer periphery of the optically functional part (see annotated fig. 8); and a support part (8, fig. 8) formed of a light-shielding material (metal material, see para [0097]) and configured to support at least the flange part of the lens (see fig. 7 and annotated fig. 8); wherein: the optically functional part comprises: a first surface (S1, see annotated fig. 8) located at a side (top side) facing away from the light source (3b), and a second surface (S2, see annotated fig. 8) located at a side (bottom side) opposite the first surface (S1) and facing the light source (3b), wherein: a surface area of the first surface is greater than a surface area of the second surface (surface area of S1 is larger than the surface area of S2 in the optically functional part shown in annotated fig. 8), and in a plan view (see fig. 6), the first surface (S1) and the second surface (S2) overlap the light source (3b); and the flange part comprises: a third surface (S3, see annotated fig. 8) located at a same side (top side) as the first surface (S1), and a fourth surface (S4, see annotated fig. 8) located at a same side (bottom side) as the second surface (S2), wherein: the flange part (see annotated fig. 8) defines at least one first recess (10c, fig. 8) in the fourth surface (S4).  

    PNG
    media_image1.png
    680
    735
    media_image1.png
    Greyscale

However, the first embodiment of Chen fails to teach the plurality of light-emitting parts arranged in a two-dimensional array.
A second embodiment of Chen teaches the plurality of light-emitting parts (3e, fig. 11) arranged in a two-dimensional array (see annotated fig. 11).
Therefore, in view of the second embodiment of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of the first embodiment of Chen with the second embodiment of Chen where the plurality of light-emitting parts arranged in a two-dimensional array, in order to increase the light output of the light source device.

Re claim 2: Chen teaches the support part (8, fig. 8) has a contact surface (CS, see annotated fig. 8) that is in contact with at least a portion of the third surface (S3, see annotated fig. 8) of the flange part (see annotated fig. 8); and in a plan view (see figs. 6 and 7), the contact surface (CS) of the support part (8) and the at least one first recess (10c, fig. 8) of the flange part overlap each other (see figs. 6-8).  

Re claim 6: Chen teaches in a plan view (see figs. 6-8), the at least one first recess (10c, fig. 8) of the flange part comprises a groove (10c is an annular groove, see para [0089]) surrounding the optically functional part (see annotated fig. 8).  

Re claim 8: Chen teaches the at least one first recess (10c, fig. 8) of the flange part (see annotated fig. 8) is defined by a base (B, see expanded fig. 8) and lateral surfaces (L1, L2, see expanded fig. 8), the lateral surfaces (L1, L2) includes two lateral surfaces (L1, L2) facing each other and formed along the outer periphery of the optically functional part (see annotated and expanded fig. 8); and at least one protrusion (P, see expanded fig. 8) and/or at least one second recess is formed on or in (P can be a protrusion between B and L1, see expanded fig. 8) at least one of the two lateral surfaces (L2).  

    PNG
    media_image2.png
    301
    338
    media_image2.png
    Greyscale

Re claim 11: Chen teaches the support part (8, fig. 7) is not in contact (8 is not in contact with any portion of the inner portion of 10c, fig. 8) with a portion of the flange part (see annotated fig. 8) defining the at least one first recess (10c, fig. 8).  

Re claim 14: Chen teaches the support part (8, fig. 8) covers an end portion of the first surface (S1, see annotated fig. 8) of the optically functional part (see annotated fig. 8).  

Re claim 15: Chen teaches a portion of the first surface (S1, see annotated fig. 8) of the lens (1c, fig. 6) that is not covered by the support part (8, fig. 7) has a surface area (see fig. 7) 2.5 to 4.5 times greater than a surface area of the light-emitting surface of the light source (surface area of 3b, fig. 6).  
However, Chen is silent about the portion of the first surface has a surface area 2.5 to 4.5 times greater than a surface area of the light-emitting surface of the light source.
It would have been an obvious matter of design choice to change the size of the first surface of the lens to be 2.5 to 4.5 times greater than a surface area of the light-emitting surface of the light source in order to optimize the light output distribution, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Re claim 16: Chen teaches the lens (3b, fig. 6) has a single optical axis (optical axis of 3b and 1b, fig. 6) with respect to the light-emitting surface (surface of 3b, fig. 6).  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0045399) as applied to claim 1 above, and further in view of Chang (US 2011/0157905).
Re claim 3: Chen fails to teach the lens is a convex lens in which the first surface and the second surface are convex surfaces.  
Chang teaches a lens (50, fig. 5) is a convex lens (see fig. 5) in which a first surface (51, fig. 5) and a second surface (521, fig. 5) are convex surfaces (see fig. 5) (see para [0015] - [0016]).
Therefore, in view of Chang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the lens of Chen by forming the first surface and second surface of the lens to be convex surfaces, in order to produce light with an asymmetric distribution [Chang, 0014].

Re claim 4: Chen fails to teach a radius of curvature of the first surface is smaller than a radius of curvature of the second surface.  
Chang teaches a radius of curvature (r represents radius of curvature, see para [0043]) of the first surface (52, fig. 5) is smaller than (r of front light-exit surface 52 is -13.17 while r of curved surface portion 521 is 2.50, see table 1 after para [0045]) a radius of curvature (r represents radius of curvature, see para [0043]) of the second surface (521, fig. 5)
Therefore, in view of Chang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the lens of Chen by forming the first surface and second surface of the lens to be convex surfaces according to Chang where a radius of curvature of the first surface is smaller than a radius of curvature of the second surface, in order to produce light with an asymmetric distribution [Chang, 0014].

Re claim 5: Chen fails to teach the radius of curvature of the first surface is in a range of 1.5 to 3.0 mm and the radius of curvature of the second surface is in a range of 5.0 to 30.0 mm.  
Chang teaches an equation (0.05 ≤ 1/Rc - 1/Re ≤ 1, see para [0046]) which must be satisfied for the radius of curvature of the first surface and the second surface (see para [00046]).
Chen in view of Chang discloses the claimed invention except for the radius of curvature of the first surface is in a range of 1.5 to 3.0 mm and the radius of curvature of the second surface is in a range of 5.0 to 30.0 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the radius of curvature of the first surface and the second surface where the radius of curvature of the first surface is in a range of 1.5 to 3.0 mm and the radius of curvature of the second surface is in a range of 5.0 to 30.0 mm in order to produce a desired light output angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0045399) as applied to claim 1 above, and further in view of Wang (US 2010/0328960).
Re claim 7: Chen teaches the at least one first recess (10c, fig. 8) of the flange part (see annotated fig. 8).
However, Chen fails to teach the at least one first recess comprises a plurality of recesses spaced apart from one another.  
Wang teaches the at least one first recess (recess of 411, fig. 2) of the flange part (41, fig. 2) comprises a plurality of recesses (four recesses formed between 411 and 413, see fig. 1) spaced apart from one another (four are spaced apart, see fig. 1).  
Therefore, in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of recess on the at least one first recess of Chen where the recesses are spaced apart from one another, in order to further fix the lens to the support part thereby preventing dislodgement.
	Re claim 9: Chen teaches the lateral surfaces (L1, L2, see expanded fig. 8) of the at least one first recess (10c) comprise a first lateral surface (L1, see expanded fig. 8) formed along the outer periphery of the optically functional part (see fig. 8), and a second lateral surface (L2, see expanded fig. 8) facing the first lateral surface (L1) and formed inward along the outer periphery of the optically functional part (see expanded fig. 8).  
However, Chen fails to teach the at least one protrusion and/or at least one second recess is formed on or in the first lateral surface.
Wang teaches the at least one protrusion (413, fig. 2) and/or at least one second recess is formed on or in the first lateral surface (41, fig. 2).  
Therefore, in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the at least one protrusion on or in the first lateral surface of Chen, in order to further fix the lens to the support part thereby preventing dislodgement.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0045399) as applied to claim 1 above, and further in view of Mizutani (US 2019/0154223).
Re claim 10: Chen fails to teach the support part and the lens are molded in one body through double-shot molding.  
Mizutani teaches a support part (10S, fig. 2) and a lens (10P, fig. 2) are molded in one body through double-shot molding (see abstract).  
Therefore, in view of Mizutani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the support part and lens such that they are molded in one body through double-shot molding, in order to reduce the number of working components in the light source device and enhance the sealing between the components.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0045399) as applied to claim 1 above, and further in view of Mizutani (US 2019/0154223).
Re claim 12: Chen teaches the flange part (see annotated fig. 8) includes an outer lateral surface (LS, see annotated fig. 8) connected to the third surface (S3, see annotated fig. 8) and the fourth surface (S4, see annotated fig. 8); the support part (8, fig. 8) comprises: a first hood portion (H1, see annotated fig. 8) extending from the third surface (S3) of the flange part (see annotated fig. 8), a second hood portion (H2, see annotated fig. 8) extending from the outer lateral surface (LS) of the flange part in a direction toward the light source (3b, fig. 7); and in a plan view, the at least one first recess (10c, fig. 7) overlaps the first hood portion (H1) and is located inward of the second hood (H2).  
	However, Chen fails to teach the first hood portion extending from the third surface of the flange part in a direction away from the light source.
Zhou teaches a support part (3, fig. 2) comprises: a first hood portion (H1, see annotated fig. 2) extending from the third surface (upper surface of 32, fig. 2) of the flange part (32) in a direction away from the light source (4, fig. 1), a second hood portion (H2, see annotated fig. 8) extending from the outer lateral surface (outer lateral surface of 32, fig. 2) of the flange part (32) in a direction toward the light source (4). 

    PNG
    media_image3.png
    870
    514
    media_image3.png
    Greyscale

Therefore, in view of Zhou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the first hood portion extending from the third surface of the flange part in a direction away from the light source, in order to increase heat dissipation of the light source device.

Re claim 13: Chen teaches a substrate (b, fig. 6); wherein the light source (3b, fig. 6) is disposed on a first surface of the substrate (top surface of 2b, fig. 6), and the second hood (H2, see annotated fig. 8) is secured to the substrate (see fig. 7).  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0045399) as applied to claim 1 above, and further in view of Van der Sijde et al. (US 2021/0180754) (hereinafter Van der Sijde).
Re claim 17: Chen fails to teach the plurality of light-emitting parts are independently operatable.  
Van teaches a plurality of light-emitting parts (110, fig. 1) are independently operatable (individually controlled by a driver, see para [0038]).  
Therefore, in view of Van der Sijde, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Chen with the light source of Van der Sijde where the plurality of light-emitting parts are independently operatable, in order to selectively control the light output brightness of the light source device.

Re claim 18: Chen fails to teach the light source comprises: a plurality of light emitting elements arranged in a two dimensional array, at least one of the plurality of light emitting elements being included in each of the plurality of light emitting parts, and a wavelength converting layer covering a light-emitting surface of each of the plurality of light emitting elements.  
Van der Sijde teaches a plurality of light emitting elements (110, fig. 1) arranged in a two dimensional array (7x7 array, see fig. 1), at least one of the plurality of light emitting elements (110) being included in each of the plurality of light emitting parts (212, fig. 2A), and a wavelength converting layer (214, fig. 2A)(wavelength-converter, see para [0032]) covering a light-emitting surface (upper surface of 212, fig. 2) of each of the plurality of light emitting elements (212).  
Therefore, in view of Van der Sijde, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Chen with the light source of Van der Sijde comprising a plurality of light emitting elements arranged in a two dimensional array, at least one of the plurality of light emitting elements being included in each of the plurality of light emitting parts, and a wavelength converting layer covering a light-emitting surface of each of the plurality of light emitting elements, in order to provide a light output of different wavelength output.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0045399) in view of Mizutani (US 2019/0154223).
Re claim 19: Chen teaches a lens structure comprising: a lens (1b, fig. 6) comprising an optically functional part (see annotated fig. 8), and a flange part (see annotated fig. 8) located along an outer periphery of the optically functional part (see annotated fig. 8); and a support part (8, fig. 8) formed of a light-shielding material (metal material, see para [0097]) and configured to support at least the flange part of the lens (see annotated fig. 8); wherein: the lens (1b) and the support part (8) are connected as one body (see fig. 7); the optically functional part (see annotated fig. 8) includes a first surface (S1, see annotated fig. 8) and a second surface (S2, see annotated fig. 8) located on a side (bottom side) opposite from the first surface (S1); a surface area of the first surface is greater than a surface area of the second surface (surface area of S1 is larger than the surface area of S2 in the optically functional part shown in annotated fig. 8); the flange part (see annotated fig. 8) has a third surface (S3, see annotated fig. 8) located on a same side (top side) as the first surface (S1), and a fourth surface (S4, see annotated fig. 8) located on a same side (bottom side) as the second surface (S2); and the flange part (see annotated fig. 8) defines at least one first recess (10c, fig. 8) in the fourth surface (S4).
However, Chen fails to teach the lens and the support part are molded in one body through double-shot molding.
Mizutani teaches a lens (10P, fig. 2) and a support part (10S, fig. 2) are molded in one body through double-shot molding (see abstract).  
Therefore, in view of Mizutani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the support part and lens such that they are molded in one body through double-shot molding, in order to reduce the number of working components in the light source device and enhance the sealing between the components.

Re claim 20: Chen teaches the support part (8, fig. 8) has a contact surface (CS, see annotated fi. 8) that is in contact (see fig. 7) with at least a portion of the third surface (S3, see annotated fig. 8) of the flange part (see annotated fig. 8); and the contact surface (CS) of the support part and the at least one first recess (10c, fig. 8) of the flange part are overlapped each other in a plan view (see figs. 6-8).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Di Giovine et al. (US 2017/0097138), Hinich et al. (US 6,142,657) disclose a similar light source device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875